Citation Nr: 0728895	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-30 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.   Entitlement to compensation under 38 U.S.C. § 1151 for 
an amnesia/cognitive disorder due to VA heart surgery in 
December 1997. 
 
2.  Entitlement to an increased rating for degenerative disc 
disease with compression fracture at L1/L2, currently 
evaluated as 50 percent disabling. 
 
3.  Entitlement to an initial compensable evaluation for 
sciatica affecting the lower extremities. 
 
4.  Entitlement to a total rating based on unemployability 
due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
October 1957.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from an April 2003 
rating decision of the VA Regional Office (RO) in Des Moines, 
Iowa that denied an evaluation in excess of 50 percent for 
service-connected low back disability, entitlement to a total 
rating based on unemployability, and service connection for 
an amnesia disorder and complex partial seizures due to a 
heart disorder.  The veteran subsequently amended the latter 
claim to entitlement to compensation under 38 U.S.C. § 1151 
for an amnesia/cognitive disorder due to VA heart surgery in 
December 1997.

Service connection for sciatica affecting the lower 
extremities was granted by rating action dated in March 2006.  
A zero percent disability evaluation was assigned effective 
from May 28, 2004.  The veteran has filed a timely appeal for 
a higher initial rating.  Analysis of this issue requires 
consideration of the rating to be assigned effective from the 
date of award of service connection. See Fenderson v. West, 
12 Vet. App. 119 (1999).

The appellant was afforded a videoconference hearing in March 
2007 before the undersigned Veterans Law Judge sitting at 
Washington, DC.  The transcript is of record.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.  The issue of entitlement to a total rating based 
on unemployability will be deferred pending completion of the 
actions requested below.


REMAND

Review of the record discloses that following the most recent 
supplemental statement of the case in March 2006, and 
statement of the case in May 2006, VA clinical records dated 
between April and May not previously considered were received 
showing treatment for low back and lower extremity symptoms.  
This evidence is pertinent to the claims of entitlement to 
higher ratings for lumbar spine and sciatica disorders that 
are currently on appeal.  The Board cannot consider this 
evidence in the first instance unless the appellant waives 
his right to initial review by the agency of original 
jurisdiction. See 38 C.F.R. §§ 19.38(b) (3), 20.1304(c)) 
(2006).  The veteran has not waived consideration by the 
agency of original jurisdiction.  Therefore, due process 
requires that this case be returned to the RO for a 
supplemental statement of the case with respect to the issues 
of entitlement to higher ratings for low back and sciatic 
disability.

The record reflects that in correspondence dated in May 2007 
that the veteran stated that he had magnetic resonance 
imaging (MRI) at the Omaha VA Hospital.  It was requested 
that those records be secured.  The record contains VA clinic 
notes dating through May 17, 2007.  As VA has notice of the 
existence of additional VA records, they must be retrieved 
and associated with the other evidence already on file. See 
Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

The veteran was afforded a VA psychiatric examination in 
February 2006 to determine whether or not his reported 
symptoms of memory loss were related to cardiac surgery at 
the VA in December 1997.  In its instructions to the 
examiner, the RO requested an opinion as to whether the 
surgical treatment resulted in additional disability due to 
carelessness negligence, lack of proper skills, error in 
judgment or similar instance of fault on the part of VA 
pursuant to the specific criteria of 38 U.S.C. § 1151.  At 
the conclusion of the examination, the examiner stated that 
the veteran had a cognitive disorder, but indicated that it 
would be speculative to provide any opinion in this regard.  
The examiner went on to say that it was not "in the realm of 
psychiatry to provide a medical opinion" as to the questions 
presented by the RO.  Therefore, the examiner did not provide 
an opinion in the terms requested in the RO's instructions.

The Board points out that what was sought through the remand 
was a review of the veteran's clinical history and a medical 
conclusion, enhanced by the examiner's expertise, as to 
whether any currently reported memory loss could be traced to 
service.  In this instance, the examiner's opinion was not 
instructive as to the degree or probability of whether the 
claimed disabilities were related to VA medical treatment.  
Moreover, the examiner stated that psychiatry was not the 
proper discipline to address the medical questions raised in 
the veteran's case.  The February 2006 VA psychiatric 
examination is thus found to be inadequate for adjudication 
purposes as the Board does not have the requisite information 
to make an informed decision in this matter.  To do so would 
be resorting to speculation.  

Service connection may not be granted based on resort to 
speculation or remote possibility. See 38 C.F.R. § 3.102; 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  The Board is prohibited 
from making conclusions based on its own medical judgment. 
See Colvin v. Derwinski, 1 Vet.App. 171 (1991)).  The Board 
is therefore of the opinion that an examination and opinion 
by a VA neurologist should be scheduled to address the 
deficiency. See 38 C.F.R. § 19.9 (2006) and Stegall v West, 
11 Vet. App. 268, 271 (1998).

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion which takes into account the records of prior medical 
treatment, so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Finally, review of the record discloses that the veteran has 
not been provided notice of the Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) 
with respect to the issue of entitlement to an evaluation in 
excess of zero percent for sciatica affecting the lower 
extremities that is currently on appeal.  The VCAA and its 
implementing regulations require that VA provide specific 
notice to claimants regarding information needed to complete 
an application for benefits, as well as specific notice 
regarding information or evidence required to substantiate a 
claim. See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran must therefore be given the required 
notice with respect to this matter.  The case must therefore 
be remanded in order to comply with the statutory 
requirements of the VCAA in this regard.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 
& Supp. 2006), the implementing 
regulations found at 38 C.F.R. 
§ 3.159 (2006), and any other legal 
precedent are fully complied with 
and satisfied with respect to the 
issue of entitlement to an initial 
rating in excess of zero percent 
for sciatica affecting the lower 
extremities.

2.  VA outpatient clinical records 
dating from May 18, 2007 should be 
retrieved from the Omaha Nebraska 
VA Medical Center and associated 
with the claims folder.

3.  The veteran should be scheduled 
for an examination by a board-
certified VA neurologist.  The 
claims file and a copy of this 
remand must be made available to 
the examiner for review.  The 
examination report should include a 
discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests 
and studies should be conducted, 
and any consultations deemed 
necessary should be accomplished.  
Following review of the record and 
physical examination, the examiner 
should provide an opinion as to 
whether it is at least as likely 
than not (a 50 percent probability 
or greater) or less likely than not 
(less than 50 percent probability) 
that the veteran now has memory 
loss and/or a cognitive disorder 
that are related to heart surgery 
in December 1997 as the result of 
additional disability due to 
carelessness, negligence, lack of 
proper skill, error in judgment or 
similar instance of fault on the 
part of VA.  The examiner is 
advised that merely showing that 
the veteran received treatment and 
that he has an additional 
disability are not sufficient to 
establish cause.

The examiner should set forth all 
examination findings, along with 
the complete rationale for the 
opinion expressed.

4.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide a medical 
opinion.  If a requested action is 
not undertaken or the report is 
deficient, it should be returned to 
the examiner for corrective action. 
See Stegall v. West, 11 Vet. App. 
268 (1998).

5.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If the benefits are not 
granted, the appellant and his 
representative should be provided a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006)


